Pratt, J.
The plaintiff alleges that while he was a convict in state-prison the defendants, the warden and principal keeper, abused and inflicted unnecessary and cruel punishment upon him, and claims damages therefor. However, the specific acts of cruelty are set out in the complaint, and the plaintiff is bound by such allegations; and the demurrer goes no further than to admit such specific acts. The acts described seem to be authorized by statute, if, in the opinion of the warden, it was deemed necessary in order to produce entire submission or obedience of the convict. Section 108 (7th Ed.) Rev. St. p. 2617. It is not necessary to decide that in no case can a convict have his action for damages for personal injuries inflicted upon him while in prison. It may well be that if an officer, outside the line of his duty, should commit a wanton and unprovoked assault upon a prisoner, such officer would be liable to an action for damages. That point we do not decide, as it is not necessary to a determination of this case. There is no.allegation in the complaint that the acts done by the defendants were not in accordance with the regulations of the superintendent, or that they were not necessary for the proper punishment of the plaintiff, or to secure subm ission and obedience upon his part, or that the same were not administered in accordance with the legal regulations upon that subject. We think the demurrer was properly sustained, and the judgment must be affirmed, with costs.